DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
Response to Arguments
Applicant's arguments (see pg. 6, ¶ 3) filed 09/10/2021 with respect to the rejection of claim 1 under 35 USC § 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are set forth below.
Specification
The disclosure is objected to because of the following informalities: ¶ [0041] recites “In alternative embodiments (not illustrated), material 10 is contracted and then expanded back to about its original dimensions”. However, the last three lines of ¶ [0038] states “After material 10 has been expanded, it is removed and may then be contracted, which is shown in Figure 4c)”. Therefore, the examiner contends that the embodiment of ¶ [0041] is in fact illustrated since it is merely the reversal of the process described in ¶ [0038]. Examiner suggests rewriting ¶ [0041] to read, for example, ‘In alternative embodiments, material 10 is contracted in accordance with Figure 4c) and then expanded back to about its original dimensions in accordance with Figure 4b). Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(a) for being dependent on a rejected base claim.
Regarding claim 1: the claim recites “a surrounding wall, wherein the surrounding wall is disposed about the entire circumference of the material” (see step A). The specification does not describe a wall that surrounds an entire circumference of the material, and the drawings (particularly Figures 4b, 4c) do not provide sufficient evidence of such, in and of themselves. Therefore, it raises the question as to whether the inventors had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the recitations of “a portion of an interior mandrel” (ln. 4) and “a portion of a surrounding wall” (lns. 4-5) render the claim indefinite. Should the applicant’s intension be to rely on any structural part of a device per se, in support of patentability, then a step of providing/utilizing such device and its components must be included in the method claim. Thus, it is unclear if applicant intends to rely on said structures for patentability. NOTE: applicant admits in the arguments filed 09/10/2021 (see the ¶ bridging pgs. 5, 6) that the embodiments of Figures 4b and 4c cannot be combined to form a single device. Therefore, there should be a step of providing a device for performing the contracting of the material and another device for performing the expanding. 

The claim recites “retaining about the same dimensions as the original workpiece” (preamble). However, the claim also recites “contracting” and “expanding” the material (see steps D and E). Therefore, it is unclear if the dimensions are in fact to be retained throughout the process as the preamble implies.
There is no antecedent basis in the claim for “the same dimensions” (ln. 2), “the original workpiece” (lns. 2-3), and “the entire circumference” (ln. 5).
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §§ 112(a), 112(b) set forth in this Office action. NOTE: amending the claim to overcome said rejections may result in the prior art of record being applied again.
The following is a statement of reasons for the indication of allowable subject matter:
the prior art as exemplified by Yang et al. (KR 2009-0115471 A), Fuchs, Jr. (US 4,528,832 A), and Segal (US 7,191,630 B2), fails to anticipate or render obvious in combination the following limitations in combination with the other limitations of the claim:
“contracting the material to provide a contracted shear material section; and expanding the contracted shear material section to about the same dimensions as the original workpiece to provide an expanded shear material section, wherein the expanded shear material section comprises substantially uniform micro-structure”
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http:// www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/EDWARD T TOLAN/Primary Examiner, Art Unit 3725